Vista la moción que antecede sobre desestimación de la presente apelación, y apareciendo de un examen de los autos que en la transcripción radicada en la oficina del secretario de este tribunal el día 6 de agosto próximo pasado, no existe cons-tancia alguna de haberse notificado a la parte contraria, o sea, el demandante-apelado, con copia de dicha transcripción, tal como exige el artículo 299 del Código de Enjuiciamiento Civil, enmendado por la Ley No. 81 de junio 26 de 1919, Leyes del mismo año, página 675, se declara con lugar la moción y en su consecuencia se desestima la apelación inter-puesta contra la sentencia que dictó la Corte de Distrito de .Humacao en mayo 12, 1928, en el caso de epígrafe.